Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language: "may generate’, “may be transmitted”, “may be performed”, and “may be configured” is speculative and fails to provide a concise statement of the technical disclosure of the patent. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 14 and 16 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 9, 19, 20, and 33 – 37 of U.S. Patent No. 11,327,832 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/726,418
Claim 1 – Patent 11,327,832
An apparatus, comprising: a controller configured to:
A method, comprising: 
determine, from a signal modulated using a modulation scheme that includes at least four physical levels, a first bit associated with a first portion of the signal and a second bit associated with a second portion of the signal based at least in part on a half-rate calculation; and 
determining a first bit indicating a first output value for a cyclic redundancy check associated with a first portion of the signal and a second bit indicating a second output value for the cyclic redundancy check associated with a second portion of the signal based at least in part on a half-rate calculation; 
map, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels.
mapping, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels, 


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/726,418 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,327,832. Specifically, both claim 1, of the current application 17/726,418, and claim 1, of patent 11,327,832 discloses: an apparatus and method, comprising operations such as “determine, from a signal modulated using a modulation scheme that includes at least four physical levels, a first bit associated with a first portion of the signal and a second bit associated with a second portion of the signal based at least in part on a half-rate calculation;”. 
One of ordinary skill in the art would recognize the apparatus disclosed by claim 1, of the current application 17/726,418, as a broader recitation of the operations performed by the method disclosed in claim 1 of Patent 11,327,832. A method performing the operations of a disclosed apparatus and an apparatus capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the apparatus claim 1, of the current application 17/726,418, as performing the operations of the method of claim 1, of U.S. Patent 11,327,832, and as such are obvious variants of each other.

Claim 2 – Application 17/726,418
Claim 2 – Patent 11,327,832
Claim 3 – Application 17/726,418
Claim 3 – Patent 11,327,832
Claim 4 – Application 17/726,418
Claim 4 – Patent 11,327,832
Claim 5 – Application 17/726,418
Claim 5 – Patent 11,327,832
Claim 6 – Application 17/726,418
Claim 6 – Patent 11,327,832
Claim 7 – Application 17/726,418
Claim 7 – Patent 11,327,832
Claim 8 – Application 17/726,418
Claim 8 – Patent 11,327,832
Claim 9 – Application 17/726,418
Claim 9 – Patent 11,327,832
Claim 10 – Application 17/726,418
Claim 19 – Patent 11,327,832
Claim 11 – Application 17/726,418
Claim 20 – Patent 11,327,832
Claim 12 – Application 17/726,418
Claim 19 – Patent 11,327,832
Claim 13 – Application 17/726,418
Claim 19 – Patent 11,327,832
Claim 14 – Application 17/726,418
Claim 19 – Patent 11,327,832
Claim 16 – Application 17/726,418
Claim 33 – Patent 11,327,832
Claim 17 – Application 17/726,418
Claim 34 – Patent 11,327,832
Claim 18 – Application 17/726,418
Claim 35 – Patent 11,327,832
Claim 19 – Application 17/726,418
Claim 36 – Patent 11,327,832
Claim 20 – Application 17/726,418
Claim 37 – Patent 11,327,832


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1 and 16 are directed to a mathematical relationship or algorithm that have been identified as abstract by numerous courts. For instance, in Gottschalk v. Benson, the concept of using an algorithm for converting binary coded decimal to pure binary, Digitech v. Electronics, Organizing and manipulating information through mathematical correlations, Parker v. Flook, the concept of using a formula for computing alarm limit, and Recognicorp v Nintendo, the concept encoding and decoding image data, were found to be abstract.
In analyzing claim 1 of the instant application, the limitations “determine, from a signal modulated using a modulation scheme that includes at least four physical levels, a first bit associated with a first portion of the signal and a second bit associated with a second portion of the signal based at least in part on a half-rate calculation” and “map, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels” are directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as a “a controller” and “an apparatus” are merely generic elements performing generic functions, and merely updating data is routine and well known in the art (TLI Communications LLC v. AV Automotive LLC), thus, the claimed invention does not amount to significantly more than the abstract idea.  
Claims 2 – 9 recite no additional limitation that would amount to significantly more than the abstract idea defined in independent claim 1. 

In analyzing claim 16 of the instant application, the limitations “determine a first bit associated with a signal and a second bit associated with the signal, the signal modulated using a modulation scheme that includes at least four logic levels”, “generate, based at least in part on determining the first bit and the second bit, a first data symbol and a second data symbol that each comprise multiple bits”, “setting a value of a most significant bit of the first data symbol and the second data symbol to a respective value of the first bit and a respective value of the second bit”, “setting a value of a least significant bit of the first data symbol and the second data symbol to a different value than the respective value of the first bit and the respective value of the second bit”, and “mapping the first data symbol with a first logic level of the at least four logic levels and the second data symbol with a second logic level of the at least four logic levels.” are directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as a “a controller” and “an apparatus” are merely generic elements performing generic functions, and merely updating data is routine and well known in the art (TLI Communications LLC v. AV Automotive LLC), thus, the claimed invention does not amount to significantly more than the abstract idea.  
Claims 17 – 20 recite no additional limitation that would amount to significantly more than the abstract idea defined in independent claim 16. 

Accordingly, for the reasons provided above, claims 1 – 9 and 16 – 20 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al., U.S. Publication 2019/0340068 (herein Bhatia), in view of Naiss et al., U.S. Publication 2018/0102168 (herein Naiss).

Regarding claims 1 and 10, claim 1 as representative, Bhatia teaches: An apparatus, comprising: a controller configured to: determine, from a signal modulated using a modulation scheme that includes at least four physical levels, a first bit associated with a first portion of the signal and a second bit associated with a second portion of the signal based at least in part on a half-rate calculation (figure 23; paragraph 0078, 0085, 0180; claim 9). Bhatia does not explicitly teach: map, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels.
Naiss teaches: map, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels (paragraph 0035, 0036, 0054; figure 1, 2).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Bhatia: determine, from a signal modulated using a modulation scheme that includes at least four physical levels; with the teaching of Naiss: map, based at least in part on determining the first bit and the second bit\, for the purpose of reducing the likelihood of a programmed cell jumping up or down one level (paragraph 0037). Data storage systems are well-known in the art (figure 1; figure 5). Multi-Level Cells are a well-known design choice in the art (paragraph 0070; abstract). Mapping data is a well-known design choice in the art (paragraph 0038, 0039). One of ordinary skill in the art would recognize the use of well- known design choice would yield a predictable result.

Regarding claims 2 and 11, claim 2 as representative, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: map the first bit or the second bit with a termination level of the at least four physical levels, wherein each of the at least four physical levels is associated with one or more logic bits based at least in part on a gray coding scheme.
Naiss teaches: map the first bit or the second bit with a termination level of the at least four physical levels, wherein each of the at least four physical levels is associated with one or more logic bits based at least in part on a gray coding scheme (paragraph 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: map the first bit or the second bit with a highest level of the at least four physical levels.
Naiss teaches: map the first bit or the second bit with a highest level of the at least four physical levels (paragraph 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: map the first bit or the second bit with a lowest level of the at least four physical levels.
Naiss teaches: map the first bit or the second bit with a lowest level of the at least four physical levels (paragraph 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: convert a first logic level corresponding to the first bit to the first physical level; and convert a second logic level corresponding to the second bit to the second physical level, wherein mapping the first bit with the first physical level and the second bit with the second physical level is based at least in part on converting the first logic level and the second logic level.
Naiss teaches: convert a first logic level corresponding to the first bit to the first physical level (paragraph 0031, 0032); and convert a second logic level corresponding to the second bit to the second physical level, wherein mapping the first bit with the first physical level and the second bit with the second physical level is based at least in part on converting the first logic level and the second logic level (paragraph 0031, 0032). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: the first physical level is associated with a first multi-bit symbol and the second physical level is associated with a second multi- bit symbol.
Naiss teaches: the first physical level is associated with a first multi-bit symbol and the second physical level is associated with a second multi- bit symbol (paragraph 0031, 0032). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: each bit of the first multi-bit symbol has a different value than a corresponding bit of the second multi-bit symbol.
Naiss teaches: each bit of the first multi-bit symbol has a different value than a corresponding bit of the second multi-bit symbol (paragraph 0031, 0032, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: the first bit comprises a value of 0 and the second bit comprises a value of 1 or the first bit comprises a value of 1 and the second bit comprises a value of 0.
Naiss teaches: the first bit comprises a value of 0 and the second bit comprises a value of 1 or the first bit comprises a value of 1 and the second bit comprises a value of 0 (paragraph 0032, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: the first bit comprises a value of 0 and the second bit comprises a value of 0 or the first bit comprises a value of 1 and the second bit comprises a value of 1.
Naiss teaches: the first bit comprises a value of 0 and the second bit comprises a value of 0 or the first bit comprises a value of 1 and the second bit comprises a value of 1 (paragraph 0032, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Bhatia and Naiss teach the limitations of the parent claim. Bhatia additionally teaches: the first calculation and the second calculation are associated with a half-rate calculation (figure 23; paragraph 0078, 0085, 0180; claim 9). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Bhatia and Naiss teach the limitations of the parent claim. Bhatia additionally teaches: the output bit is associated with a quantity of output bits generated from combining CRC bits from the first quantity of CRC bits and initial bits from the second quantity of CRC bits (figure 23; paragraph 0078, 0085, 0180; claim 9). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Bhatia and Naiss teach the limitations of the parent claim. Bhatia does not explicitly teach: wherein the quantity of output bits equals the quantity of symbols in the signal.
Naiss teaches: wherein the quantity of output bits equals the quantity of symbols in the signal (paragraph 0035, 0036, 0054; figure 1, 2). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, Bhatia and Naiss teach the limitations of the parent claim. Bhatia additionally teaches: wherein the combining is an XOR operation (figure 23; paragraph 0078, 0085, 0180; claim 9). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Katakwar; Mitesh D. et al. 		US 10651979 B1
Su; Jianghui et al. 			US 20190341914 A1
LINSTADT; John Eric 		US 20200356439 A1
Belogolovyi; Andrey V. et al. 	US 20090010318 Al
PARK; Chang Soon et al. 		US 20130173999 Al
determine, from a signal modulated using a modulation scheme that includes at least four physical levels, a first bit associated with a first portion of the signal and a second bit associated with a second portion of the signal based at least in part on a half-rate calculation; and 
map, based at least in part on determining the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111